Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
The newly proposed amendment filed on June 29, 2022 is not entered because it presents new issues that would require further search and consideration.
Applicant’s arguments which are directed to the newly proposed amendment which is not entered, are not addressed in this advisory action.
However, for the purpose of advancing prosecution, it is noted that among the comparative data in the specification, base layer 4 has a noticeable deterioration in visibility in each of the longitudinal and transverse directions (Table 4, lines 10-30 of page 33), even though Ro and Rth are both within the respective claimed ranges (Table 3, lines 15-32 of page 31), whereas base layer 5 has no noticeable deterioration in visibility in each of the longitudinal and transverse directions (Table 4, lines 10-30 of page 33), even though Ro is clearly outside the claimed range.  Accordingly, the showing of superior results does not appear to be commensurate with the scope of the present claims.





Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782